Citation Nr: 0922454	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-39 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1959 to 
September 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran testified at a Board Videoconference hearing 
before the undersigned Actings Veterans Law Judge (VLJ) in 
April 2009.  A transcript of this proceeding has been 
associated with the claims file.


FINDING OF FACT

The Veteran's low back disorder did not have its onset during 
active service or within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his low back 
disorder.  Specifically, the Veteran alleges that he injured 
his back as a result of having to carry and play the tuba 
during his military service and also from a fall from a top 
bunk bed in December 1959.



Legal Criteria

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person may provide eyewitness account of medical symptoms).  
The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that "symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology."  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991)).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.")).  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Factual Background

The Veteran's service personnel records confirm that his 
military occupational specialty was a tuba player.  The 
Veteran's service treatment records (STRs) also confirm that 
the Veteran was treated after falling out of his bunk bed in 
December 1959.  However, the record shows that the Veteran 
injured his left rib and does not indicate that the Veteran 
injured his back at that time.  None of the other STRs 
indicate that the Veteran was ever treated for a back injury 
in service.  An August 1961 separation examination shows a 
normal spine and in the Veteran's September 1961 "Report of 
Medical History" the Veteran denied "swollen or painful 
joints," "arthritis or rheumatism," "bone, joint, or other 
deformity" and also denied having "worn a brace or back 
support."

The first indication of a back disorder is a private 
treatment report from the University of Texas Medical Branch 
Hospital dated in October 1995, approximately 28 years after 
the Veteran's separation from service.  At that time the 
Veteran complained of low back pain and indicated that he had 
been having this pain "for some time."  X-rays of the back 
revealed osteoarthritic changes involving the apophyseal 
joints of the lower lumbar spine with mild lumbar spondylosis 
at L3-4 and L4-5 consisting of mild disc space narrowing and 
osteophyte formation.    

In October 2007 Veteran submitted a statement from his 
sister, a practicing licensed vocational nurse for 35 years.  
She indicated that the Veteran has suffered chronic back pain 
for many years and that he wrote to her during his active 
service complaining about his back.  She stated that she 
convinced the Veteran to seek treatment for his back in 1995.  

The Veteran was afforded a VA examination in November 2008.  
The examiner reviewed the claims file in conjunction with the 
examination and preparation of the exam report.  The examiner 
reviewed the Veteran's STRs and private treatment records and 
diagnosed the Veteran with age-acquired degenerative disc 
disease of the lumbar spine.  The examiner opined that there 
was no indication on magnetic resonance imaging (MRI) or 
current or previous x-rays that the Veteran had any 
indication of traumatic event arthritis.  The examiner 
pointed out that even with the fall in 1959, the Veteran 
never complained about a back problem at that time or at any 
time during service.  He stated that there was no indication 
on the separation examination or on the self reported medical 
history form of a back injury.  He further noted that the 
Veteran was not treated for a back disability until 1995, at 
which time the x-rays showed normal age-acquired degenerative 
disc disease.  Based on the foregoing, the examiner opined 
that the Veteran has normal age-acquired degenerative disc 
disease of the lumbar spine and that it is not connected to 
his military service, weighing heavily against a claim for 
service connection.

Also of record are VA outpatient treatment records dated from 
October 1995 to September 1998 which show treatment for the 
claimed back disorder.

Analysis

Given the evidence of record, the Board finds that service 
connection for a back disorder is not warranted.  There is no 
evidence of a back disorder during service or within one year 
after separation from active service.  As above, the 
Veteran's August 1961 separation examination revealed a 
normal spine and the first indication of a back disorder is 
dated in October 1995.  While the Veteran's sister opined 
that that the Veteran's back disorder is related to service, 
it appears that the opinion was based on the Veteran's 
reported history, rather than based on a review of the 
medical records, particularly the claims file.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant' s 
recitations).  The October 2007 opinion from the Veteran's 
sister was based on the Veteran's claim that the reported 
injuries were documented by the military; however, there is 
no such documentation in the service treatment records.  

The Board finds the November 2008 VA medical opinion to have 
the most evidentiary weight.  First, the Board finds that a 
VA examiner is competent to render a medical opinion as to 
the etiology of the Veteran's current back disorder.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the 
November 2008 VA examiner reviewed the Veteran's service 
treatment records as well as current private medical records 
and discussed all relevant evidence regarding the Veteran's 
back disorder.  The examiner provided reasons and bases for 
his/her conclusion and pointed to evidence which supported 
the conclusion.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  As above, the November 2008 VA examiner indicated 
that the Veteran's x-rays fail to show evidence of traumatic 
event arthritis.  The examiner reviewed the claims file and 
discussed the Veteran's medical history, and concluded that 
the Veteran's disability is age-related and not related to 
his active service.

The Board must also note the 28 years between the Veteran's 
separation from service in 1967 and the first report of back 
problems in October 1995.  Such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Veteran's claim for service connection includes his own 
assertion that his current back disorder is related to 
service.  The Board does not doubt the sincerity of the 
Veteran's beliefs that his current back disorder is due to 
his active military service.  Nevertheless, as a lay person 
not trained in medicine, his opinion that his current 
disability is causally related to active service is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Rather, medical evidence on this point is required.  Although 
this case contains an opinion from the Veteran's sister 
supporting his claim, the Board finds that the November 2008 
VA medical examiners opinion to be more probative, for 
reasons described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a back disorder, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully 
addressed all three notice elements and the Dingess criteria 
and was sent prior to the initial RO decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, of his and VA's respective duties 
for obtaining evidence, and of disability ratings and 
effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and treatment records from the University 
of Texas Medical Branch Hospitals.  The Veteran submitted a 
statement from his sister, personal statements, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
The Veteran was afforded a VA medical examination in November 
2008.  Significantly, neither the Veteran nor his 
representative have identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


